In view of the decision in Capone v. Sinclair Refining Co. (ante, p. 888), decided herewith, the motions for a stay are denied, without costs. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ. *889Motion for leave to appeal to the Appellate Division denied, with ten dollars costs, on the merits and because application to Appellate Term for leave to appeal was belated. (Rule VII, Appellate Term, Second Department Rules; Rule XXVI, Appellate Division, Second Department Rules.) Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.